Title: To George Washington from Henry Lee, Jr., 11 November 1786
From: Lee, Henry Jr.
To: Washington, George

 

My dear General
Novr 11th [17]86 N-york

I have your letter of the 31st octr besides the pleasure we all feel in knowing the health of Mount Vernon I am delighted and edified by your sentiments—This moment Genl Knox & Mr King left me having perused the part of your letr which respects the Insurgents—They expressed the highest satisfaction in finding that your retirement had not abated your affectionate zeal for the prosperity of every part of the empire.
Every day brings new information of the designs & preparations of the Malcontents—they are training their people, have officered some considerable bodys & are forming connexions with their neighboring states and the Vermontese—A convention has assembled to devise ways & Means of supporting their military arrangements, & of doing such other things as may be necessary for the prosecution of their intentions—We have authentic information that they contemplate a re-union with G. Britain, & it is not improbable but that the convention now sitting will formally make propositions of this nature to Lord Dorchester (Sir Guy Carleton) who is arrived at Quebec with plenipotentiary powers as Governor General of British america—they also declare their willingness to establish an imperial government in the U-States and I beleive could they be indulged with their favorite wish abolition of debts they would chearfully enter into the plan of a fœderal government assimilating the British government. In some matters these people certainly think right, altho they act wrong—A continuance of our present feeble political form is pregnant with daily evils & must drive us at last to a change—then it would be wise that this necessary alterati[o]n should be effected in peace & governed by reason, not left to passion & accident. If the insurgents would submit to government, & by constitutional exertions induce their state to commence this change, they woud benefit themselves their country & the Union—Good management might perhaps produce this wholesome conduct, but it is too probable that desperate & intriguing men may pursue private objects only.
I enclose you a piece signed Belisarius—He is said to be Baron Steuben—this encites universal wonder.
I hope to see you & your lady next month. Our united love &

respects to Mount Vernon—Adieu with most affectionate regard your h. s.

H: Lee junr

